IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 RAMEZ ZIADEH, ACTING SECRETARY OF        : No. 81 MAP 2022
 THE DEPARTMENT OF ENVIRONMENTAL          :
 PROTECTION AND ACTING                    :
 CHAIRPERSON OF THE                       :
 ENVIRONMENTAL QUALITY BOARD              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
 PENNSYLVANIA LEGISLATIVE                 :
 REFERENCE BUREAU, VINCENT C.             :
 DELIBERATO, JR., DIRECTOR OF THE         :
 LEGISLATIVE REFERENCE BUREAU, AND :
 AMY J. MENDELSOHN, DIRECTOR OF           :
 THE PENNSYLVANIA CODE AND                :
 BULLETIN                                 :
                                          :
                                          :
 APPEAL OF: CONSTELLATION ENERGY          :
 CORPORATION AND CONSTELLATION            :
 ENERGY GENERATION, LLP,                  :
                                          :
                  Possible Intervenors    :
                                    ORDER


PER CURIAM
       AND NOW, this 12th day of October, 2022, the Notice of Appeal is QUASHED.

See In re Barnes Foundation, 871 A.2d 792, 794 (Pa. 2005) (“Pennsylvania law does

allow for an appeal as of right from an order denying intervention in circumstances that

meet the requirements of the collateral order doctrine.”); Geniviva v. Frisk, 725 A.2d 1209,

1214 (Pa. 1999) (explaining that, for a right to be too important to be denied review for

purposes of the collateral order doctrine, the right must be “deeply rooted in public policy

going beyond the particular litigation at hand”).

       The Combined Application to Consolidate and Expedite Appeals is DISMISSED

as moot.